Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 5 August 2022, has been entered and acknowledged by the examiner.

Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 15 June 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 June 2022 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
To correct minor errors in the claims, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 6 and 13 have been amended as follows (deletions indicated by underline): 
Claim 6: The wavelength conversion member according to claim p represents an average particle diameter of the phosphor particles and Dm represents an average particle diameter of the thermally conductive particles:
0.1 ≤ D-p/Dm ≤ 10.
Claim 13: The method for manufacturing the wavelength conversion member according to claim 11, wherein a condition (B) below is satisfied where Tp represents a thickness of coating layers of the metallic salt-coated phosphor particles and Dp represents an average particle diameter of the phosphor particles:
0.01 ≤ T-p/Dp ≤ 0.3.


Allowable Subject Matter
Claims 1-15, 17-19, 23, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a wavelength conversion member having phosphor particles dispersed in a matrix having pores as defined with an average diameter of 5µm or less resulting in the claimed thermal diffusivity. Claims 1, 8 are therefore allowed. Claims 2-7, 9-15, 17-19, 23, 24 are allowed due to their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2022/0131051, 2021/0341823, 2021/0175394, 2021/0018160, 20200392401, 2020/0357959.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879